                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                4:19CR3068

      vs.
                                                                  ORDER
JUDY K. CONLEY,

                     Defendant.



      Defendant has moved to continue Defendant’s change of plea hearing. (Filing
No. 21). As explained by counsel, defense counsel is retiring, and Defendant will be
represented by newly appointed counsel. The motion to continue is unopposed. Based
on the representations of counsel, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant’s motion to continue, (Filing No. 21), is granted.

      2)       Defendant's plea hearing will be held before the undersigned magistrate
               judge on April 29, 2020 at 9:30 a.m.. Defendant is ordered to appear at
               this hearing.

      3)       For the reasons stated by counsel, the Court finds that the ends of justice
               served by continuing Defendant's plea hearing outweigh the best interest
               of Defendant and the public in a speedy trial. Accordingly, the time
               between today's date and the district court judge's acceptance or rejection
               of the anticipated plea of guilty shall be excluded for speedy trial
               calculation purposes. 18 U.S.C. § 3161(h)(7). Failing to timely object to
               this order as provided under this court’s local rules will be deemed a
               waiver of any right to later claim the time should not have been excluded
               under the Speedy Trial Act.

      March 16, 2020.
                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
